Case 4:20-cr-06029-SAB   ECF No. 11   filed 10/21/20   PageID.17 FILED
                                                                    Page
                                                                       IN THE
                                                                             1 of 1
                                                                 U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF WASHINGTON



                                                            Oct 21, 2020
                                                                SEAN F. MCAVOY, CLERK


                                                            4:20-CR-6029-SAB-1
